DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction/ Election

Applicant’s election of Group I (claims 21-33) and species I shown in Fig. 1 in the reply filed on 12/08/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 34-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Claim Objections 

Claim 33 is objected to because of the following informalities: Appropriate correction is required. in line , “gasses” should be amended to -- gases --. 

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):


Claim 33 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

With respect to the limitation "using inert purge gasses at least partly as fuels for producing the water vapor,” it is unclear if the term “inert gases” includes the inert gases as commonly understood in the art like nitrogen, argon, etc, or includes gases like hydrogen because it appears that hydrogen would be required for producing water vapor.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 21-24, 26, 27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US pre-grant patent publication no. 2019/0092645 (hereinafter called Kawasaki).  

Regarding claim 21, kwk discloses a process for preparing ammonia by electrolysis using an electrolysis cell, the process comprising: feeding nitrogen as a first reactant into the electrolysis cell; using water or water vapor as a second reactant for the electrolysis; and downstream of the electrolysis, at least partially separating a component from the ammonia (see Fig. 1 and 3-9; and paragraphs 0019-0023, 0047, 0053, and 0082).

Regarding claim 22, kwk further discloses that the component that is at least partially separated from the ammonia downstream of the electrolysis is at least one of nitrogen, argon, or hydrogen (see Fig. 1 and 3-9; and paragraphs 0069 and 0071).
 
Regarding claim 23, kwk further discloses recycling into the electrolysis nitrogen that is at least partially separated off from the ammonia (see Fig. 1 and 3-9; and paragraphs 0022 and 0074).

Regarding claim 24, kwk further discloses obtaining the nitrogen, which is the first reactant, from an air fractionation plant prior to feeding the nitrogen into the electrolysis cell (see Fig. 1 and 3-9; and paragraphs 0048-0050).

Regarding claim 26, kwk further discloses removing from the electrolysis cell oxygen formed as a by-product in the electrolysis at an anode (see Fig. 1 and 3-9; and paragraphs 0056 and 0091). 

 
Regarding claim 29, kwk further discloses blowing steam into raw material water (see paragraph 0060), thus teaching feeding liquid water into the electrolysis cell; and generating the water vapor used as the second reactant by supplying energy and by evaporation of the liquid water that has been fed into the electrolysis cell.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 30, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2019/0092645 (hereinafter called Kawasaki).  

Regarding claim 25, kwk further teaches that by using a cryogenic separation device as an air separation device, an ultrahigh-purity nitrogen gas free of argon can be obtained (see paragraph 0050). Kwk further teaches that if the residual gas which is recycled contains impurities such as argon, a certain amount of the residual gas needs to be purged to avoid the problem of condensation of argon (see paragraph 0096).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught in Fig. 1 and 3-9 by separating off argon prior to feeding the nitrogen in the electrolysis cell in a cryogenic separation device. The person with ordinary skill in the art would have been motivated to make this modification, because kwk teaches that the advantage of the modification would be obviating the need to purge a certain amount of the residual gas. 

Regarding claim 30, kwk further teaches that the electrolytic ammonia synthesis reaction can be performed within a range of from 1 °C to 300 °C (see paragraph 0060), overlapping the claimed range of at least 150 °C. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by kwk by determining by routine experimentation suitable value of temperature around the range taught by kwk. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 31, kwk further teaches that nitrogen supplied to the electrolytic ammonia synthesis reaction is preferably compressed to a pressure within a range of from 0.1 MPaG to 8 MPaG (same as about 1 bar to 80 bar), overlapping the claimed range of at least 15 bar. Kwk further teaches that the pressure of nitrogen gas may be increased to a pressure generally used for liquefaction of ammonia (see paragraph 0061).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by kwk by determining by routine experimentation suitable value of pressure around the range taught by kwk. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

	
Regarding claim 33, kwk teaches that when the generation gas exiting the electrolytic reactor is subjected to a separation step using an ammonia separation membrane or ammonia PSA, a residual gas containing hydrogen gas is produced and a part of this residual gas needs to be purged periodically to avoid condensation of impurities, thus teaching that the inert purge gasses contain hydrogen gas. 

Since hydrogen gas was known to act as fuel for heating water to produce water vapor, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by kwk by using the purge gas containing hydrogen as fuel for producing the water vapor. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2019/0092645 (hereinafter called Kawasaki), as shown for claim 22 above, and further in view of US patent no. 4,213,953 (hereinafter called Mandrin).

Kwk discloses blowing steam into raw material water (same as feeding water vapor) into the electrolysis cell (see paragraph 0060), but does not explicitly teach generating the water vapor in a steam boiler.

Mandrin teaches using a boiler to supply steam (see column 6, lines 60-61).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by kwk by generating the water vapor in a steam boiler as taught by Mandrin. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2019/0092645 (hereinafter called Kawasaki), as shown for claim 22 above, and further in view of Japanese pre-grant patent publication no. JP 2016/014176 (hereinafter called Yasuhiko).

Kwk does not explicitly teach performing the electrolysis in batches via at least two electrolysis cells.  



It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by kwk by performing the electrolysis in batches via at least two electrolysis cells as taught by Yasuhiko. The person with ordinary skill in the art would have been motivated to make this modification, because Yasuhiko teaches that such an electrolytic cell structure is suitable for mass production of ammonia (see paragraph 0139).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SALIL JAIN/Examiner, Art Unit 1795